Name: Commission Regulation (EEC) No 1804/78 of 28 July 1978 amending Regulation (EEC) No 1024/78 concerning measures to expand the market in Community milk products outside the Community
 Type: Regulation
 Subject Matter: production;  trade policy;  processed agricultural produce
 Date Published: nan

 29 . 7 . 78 Official Journal of the European Communities No L 205/63 COMMISSION REGULATION (EEC) No 1804/78 of 28 July 1978 amending Regulation (EEC) No 1024/78 concerning measures to expand the market in Community milk products outside the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets in milk and milk products ( 1 ), as last amended by Regulation (EEC) No 1001 /78 (2), and in particular Article 4 thereof, Whereas under Article 1 (2) of Commission Regula ­ tion (EEC) No 1024/78 of 19 May 1978 concerning measures to expand the market in Community milk products outside the Community (3), the duration of the measures is limited to 31 March 1979 ; whereas under Article 3 (2) the proposals concerning the afore ­ said measures must be submitted before 1 August 1978 ; Whereas, for technical reasons, there was a delay in publishing the last-mentioned Regulation and the notice referred to in Article 3 (3) thereof to the inter ­ vention agencies ; whereas it is therefore necessary to extend, on the one hand, the duration of the measures until 31 December 1979 and, on the other, the time limit for the submission of the proposals on the measures in question to 1 October 1978 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1024/78 shall be amended as follows : (a) in Article 1 (2), the date '31 March 1979 ' is hereby amended to read '31 December 1979'; (b) in Article 3 (2), the date '1 August 1978 ' is hereby amended to read '1 October 1978 '. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 1978 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 131 , 26. 5 . 1977, p. 6 . (2) OJ No L 130, 18 . 5 . 1978, p. 11 . (3) OJ No L 132, 20. 5 . 1978, p. 48 .